i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION


                                           No. 04-09-00346-CV

                 Juan J. MURILLO d/b/a J.J. Transport and Jose Guzman Hernandez,
                                            Appellants

                                                      v.

                                               James TURK,
                                                 Appellee

                    From the 365th Judicial District Court, Maverick County, Texas
                               Trial Court No. 07-09-22905-MCVAJA
                          Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen A. Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 30, 2009

JOINT MOTION TO REVERSE AND REMAND GRANTED

           The parties have filed a joint motion stating they have fully resolved and settled all issues in

dispute. The parties ask that we reverse the trial court’s judgment with respect to James Turk’s

recovery against appellants, and remand the cause to the district court for rendition of judgment in

accordance with the settlement agreement. See TEX . R. APP . P. 42.1(a)(2)(B). They further request
                                                                                    04-09-00346-CV



that we release the obligations on the supersedeas bond and issue the mandate immediately. The

parties have agreed that each party shall bear its own costs.

       We grant the motion. The judgment of the trial court, with respect to James Turk’s recovery

against appellants, is reversed and the cause is remanded to the district court for rendition of

judgment in accordance with the parties’ settlement agreement. See TEX . R. APP . P. 42.1(a)(2)(B).

The costs of this appeal shall be borne by the party that incurred them. The obligations on the

supersedeas bond are discharged, and the Clerk of this court is ordered to issue the mandate

immediately upon issuance of this opinion and judgment.



                                                       PER CURIAM




                                                 -2-